DETAILED ACTION
Claims 1-7 are pending as amended on 06/02/22.

Response to Amendment
This action is a response to the amendments & remarks filed on June 6, 2022.  New sheets for the drawings & specification have been entered.  Claims 1, 4 & 6-7 have been amended as a result of the previous action; the rejections have been withdrawn accordingly and Applicant’s arguments are considered to be persuasive.

Allowable Subject Matter
Claims 1-7 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest a device/method for supplying sheets from first/second rolls wherein a sheet from an expiring first roll is spliced to a second roll, wherein a joining mechanism is controlled to drive a support shaft for the second roll, and an adhesion member detector detects a tape on the second roll, and an outer diameter detector detects an outer diameter of the second roll at the location where the adhesion member is positioned, and effects joining based on the measurement of the variable outer diameter of the second roller at this location, such that the first roll can be spliced to a second roll of a given sheet thickness at the adhesion member with positional accuracy, in combination with the other instantly claimed features.  This limitation is present in independent claims 1 & 6, and thus renders these and all associated dependent claims allowable.  The closest prior art teaches other flying sheet splicing devices which detect adhesion members and/or measure other dimensions/distances to effect joining (JP 2006-188348, JP 05-278908, US 2008/0058980, US 2005/0077417, US 2005/0056719, US 6,533,212, US 4,238,261), or a discrete region diameter-measuring device of different design (WO 93/04967), but not the unique devices/methods of the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661. The examiner can normally be reached M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745